DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10 and 17 recites the limitation: “incrementally compressing data in the sliding window until compressed 6data aligns with a PBA”. Data can align with a PBA right away, even without any compression. In other words, being able to align data with a PBA appears to have nothing to do with compression and therefore it is unclear what the limitation “until compressed data aligns with a PBA” means.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 9, 11, 13, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankara Subramanian et al. (US 9,575,982).
Considered claim 1, Sankara Subramanian et al. discloses a computer-implemented method, 2comprising: 3receiving data to be written to a non-volatile memory, wherein the data 4includes a plurality of input segments, which are assigned with consecutive 5logical block addresses (LBAs); 6compressing the plurality of input segments to generate a plurality of 7fixed-length compressed segments, with each fixed-length compressed segment 8aligned one or more physical block addresses (PBAs) in a set of PBAs; 9writing a respective compressed 10segment into one or more PBAs in the non-volatile 11memory; and 12creating, in a data structure, a set of entries which map the LBAs of the 13input segments to the set of PBAs, wherein creating the set of entries comprises: 14determining that the compressed segment associated with a LBA is 15written into two consecutive PBAs; and 16setting a field corresponding to the LBA in the data structure (abstract, background, Col. 3 lines 29-40 and 49-54, Col. 4 lines 18-34 and 56-63, Col. 6 lines 6-15 and 27-41, Col. 10 lines 20-29 and 54-64, Col. 12 lines 8-25, Col. 14 lines 12, 19-25, 47 and 48, Sankara Subramanian et al. discloses a system where segments of data are received and compressed to be aligned with a physical page or aligned with multiple pages and writes the data. Also the use of virtual memory and mapping tables are used to store and retrieve data. Sankara Subramanian et al. disclose the virtual memory and mapping tables and that the structure being a LBA to PBA mapped to is obvious. Compression can be done over one page or multiple in a row and metadata is used to indicate the number of pages included in the compression. This reference does not explicitly teach that this indication is in the table, but this feature is obvious.).
Sankara Subramanian et al. discloses the use of virtual memory and mapping tables for storing and retrieving data. However, Sankara Subramanian et al. does not explicitly teach that the tables have entries that map LBAs to PBAs with the claimed field information. However, this type of memory management is a very well-known and obvious way of managing a virtual memory space.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sankara Subramanian et al. reference to have a data structure that maps LBAs to PBAs, because using tables that map LBAs to PBAs is a simple, easy to implement data, extremely well-known data structure arrangement for tracking logical memory mappings to the underlying physical memory locations.
It further would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sankara Subramanian et al. reference to have the data structure/table that maps LBAs to PBAs also include information as to how many pages the compression spans, because the table is an easy to implement, easily accessible location that already must be used to access the data and is a well-known and obvious data structure that can store any desired data. Therefore the results are predictable. As previously stated in cancelled claim 4 which has been moved into claim 1.
Considered claim 3, Sankara Subramanian et al. discloses the method of claim 1, wherein the data structure includes: an index field which includes a LBA as an index of the data structure; 3a PBA field; and 4a cross-bit field which indicates whether data in one LBA is written into 5one PBA or more than one PBA (abstract, background, Col. 3 lines 29-40 and 49-54, Col. 4 lines 18-34 and 56-63, Col. 6 lines 6-15 and 27-41, Col. 10 lines 20-29 and 54-64, Col. 12 lines 8-25, Col. 14 lines 12, 19-25, 47 and 48, as stated above in claim 1, Sankara Subramanian et al. disclose the virtual memory and mapping tables and that the structure being a LBA to PBA mapped to is obvious. Compression can be done over one page or multiple in a row and metadata is used to indicate the number of pages included in the compression. This reference does not explicitly teach that this indication is in the table, but this feature is obvious.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sankara Subramanian et al. reference to have the data structure/table that maps LBAs to PBAs also include information as to how many pages the compression spans, because the table is an easy to implement, easily accessible location that already must be used to access the data and is a well-known and obvious data structure that can store any desired data. Therefore the results are predictable.
Considered claim 5, Sankara Subramanian et al. discloses the method of claim 1, further comprising:  2receiving, from a client, a data read request including the LBA; 3identifying, in the data structure, one or more PBAs corresponding to the 4LBA; 5reading compressed data from the one or more PBAs;  6decompressing the compressed data to generate decompressed data; and  7providing, to the client, requested data based on the decompressed data (abstract, background, Col. 3 lines 29-40 and 49-54, Col. 4 lines 18-34 and 56-63, Col. 6 lines 6-15 and 27-41, Col. 8 lines 28-38, Col. 10 lines 20-29 and 54-64, Col. 12 lines 8-25, Col. 14 lines 12, 19-25, 47 and 48, as stated above in claim 1, Sankara Subramanian et al. disclose the virtual memory and mapping tables and that the structure being a LBA to PBA mapped to is obvious. Sankara Subramanian et al. also discloses needing to read data and decompressing it.).
Considered claim 6, Sankara Subramanian et al. discloses the method of claim 5, wherein reading the compressed data from 2the one or more PBAs further comprises:  3reading the compressed data from one PBA when a flag in a cross-bit field 4corresponding to the LBA in the data structure is not (abstract, background, Col. 3 lines 29-40 and 49-54, Col. 4 lines 18-34 and 56-63, Col. 6 lines 6-15 and 27-41, Col. 8 lines 28-38, Col. 10 lines 20-29 and 54-64, Col. 12 lines 8-25, Col. 14 lines 12, 19-25, 47 and 48, when data needs to be read, it is read whether it spans one or more pages.).
Claims 9, 11, 13 and 14 are the system claims to the method claims 1, 3, 5 and 6 above and are rejected using the same rationale.
Claims 16 and 18-20 are the apparatus claims to the method claims 1, 3, 5 and 6 above and are rejected using the same rationale.
Claims 7, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankara Subramanian et al. (US 9,575,982) as applied to claims 1 above, and further in view of Khan et al. (US 2019/0196907).
Considered claim 7, Sankara Subramanian et al. discloses the method of claim 1. Sankara Subramanian et al. does not explicitly disclose the use of erasure coding on compressed data. Khan et al., however, does teach performing erasure coding on compressed data (abstract, [0018]-[0021]). The term Journal drive is being considered to be whatever storage drive the data is stored to in the primary reference.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sankara Subramanian et al. reference to have erasure coding applied to the compressed data as is done in Khan et al. because erasure coding offers a high degree of fault tolerance, can be implemented using simple logic and is a cost efficient technique for improving data integrity.
Considered claim 8, Sankara Subramanian et al. discloses the method of claim 1. Sankara Subramanian et al. does not explicitly disclose the use of erasure coding on compressed data. Khan et (abstract, [0018]-[0021]). Sankara Subramanian et al. shows having multiple computing nodes with storage in Fig. 12 and Khan et al. teaches in the sections above distributing the storage of the compressed segments. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sankara Subramanian et al. reference to have erasure coding applied to the compressed data as is done in Khan et al. because erasure coding offers a high degree of fault tolerance, can be implemented using simple logic and is a cost efficient technique for improving data integrity.
Claim 15 are the system claims to the method claim 7 above and are rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
The applicant first argues the 112 rejection. To further elaborate, the claim is stating that data is incrementally compressed until the data is aligned with a PBA(any/some PBA). But, when data is written/stored to a memory or is going to be, it is written to an address/location and therefore is initially aligned to a first address/location by default and thus aligning with “a” PBA is already complete before any compression occurs, rendering the limitation unclear.
Further with respect to the Sankara Subramanian et al. reference, the application argues that determining that compressed data associated with a LBA is written into two consecutive PBAs is not taught, more specifically that the PBAs are consecutive. However, fig. 8 shows the blocks being consecutive and Col. 10 lines 60-67 states that a span of memory is referenced and a span is considered to indicate consecutiveness.
As for the limitation: “setting a flag in a cross-bit field corresponding to the LBA in the data structure”. As stated in the rejection of previous claim 4 and now the independent claims, the examiner provides an obvious to try 103 rationale for including status information in a mapping table.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ALSIP/Primary Examiner, Art Unit 2136